EXAMINER’S COMMENT
1.	This Corrected Notice of Allowance is in response to the IDS filed on 02/17/2022 after the Notice of Allowance mailed on 11/22/2021.  The IDS has been considered.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) mounting apparatus in claim 3; and 
2) adjustable resistance mechanism in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as follow:
	In the Claims filed on 09/03/2021:
In claim 1, eight lines from the bottom, the phrase “of a respective split arm,” has been inserted after the phrase --first end--. 
In claim 1, seven lines from the bottom, the phrase “of a respective split arm,” has been inserted after the phrase --second end--. 
In claim 16, line 3, the phrase “all other of the” has been replaced with the phrase --all of the other--.

5.	The amendment was made to correct various informalities and clarity issues.  Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a climbing exercise machine, comprising: a base support frame configured to contact a floor or ground surface; a first elongate upright having a first end and a second end, wherein the first end of the first elongate upright is rigidly connected to the base support frame; a first split arm having a first end and a second end; a second split arm having a first end and a second end; an intersection point, at which the second end of the first elongate upright and the first ends of the first and second split arms are interconnected; first and second movable and adjustable foot pedals, operatively engaged with opposing lateral sides of the first elongate upright to enable reciprocating linear movement along the first elongate upright; a first movable and adjustable handle, operatively engaged with the first split arm to enable reciprocating linear movement along the first split arm; a second movable and adjustable handle, operatively engaged with the second split arm to enable reciprocating linear movement along the second split arm; a linkage assembly, interconnecting the first handle, the first foot pedal, the second handle, and the second foot pedal, comprising at least one belt and a plurality of pulleys, wherein the interconnection provided by the linkage assembly enables reciprocating concurrent movement of the first handle, the first foot pedal, the second handle, and the second foot pedal to simulate a climbing motion for a user, and wherein each of the first and second split arms has a basal portion comprising the first end of a respective split arm, and a distal portion comprising the second end of a respective split arm, wherein the basal portions of the first and second split arms are elongate elements that form an acute angle at the intersection point such that a horizontal distance between the first and second split arms increases with increasing vertical distance from the intersection point along the basal portions, and wherein the distal portions of the first and second split arms are elongate elements that are substantially parallel such that the horizontal distance between the first and second split arms is substantially constant along the distal portions.
Claims 2-20 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ANDREW S LO/Primary Examiner, Art Unit 3784